This case was originally filed in the Galveston Court of Civil Appeals, then transferred to this court by orders of the Supreme Court. The appeal is from a judgment of the district court of Wharton county refusing a temporary injunction prayed for under the provisions of the Moratorium Act (Acts 1934, 2d Called Sess., c. 16 [Vernon's Ann. Civ. St. art. 2218b note]) recently held unconstitutional by the Supreme Court. Travelers' Ins. Co. v. Marshall, 76 S.W.2d 1007, 96 A. L. R. 802.
It follows that the judgment of the lower court should be in all things affirmed, and it is accordingly so ordered.
 *Page 151